Exhibit 10.2


ex102formofequitygran_image1.jpg [ex102formofequitygran_image1.jpg]
Name:
Department:
Division:


Congratulations! We are pleased to provide you with an equity grant under the
CME Group Inc. Amended and Restated Omnibus Stock Plan (the “Plan”). This equity
grant is in recognition of the anticipated positive impact you will make toward
the future success of CME Group. Your equity grant may enable you to acquire
ownership in CME Group Inc., which is a means for you to share in the success of
the company while creating shareholder value. Certain terms of your equity grant
follow:




Restricted Stock Terms
Restricted Stock:
You have been granted [ ] restricted shares of Class A common stock, $.01 par
value, of CME Group Inc.

Grant Date:        [ ]        
Vesting Schedule:
Except as otherwise provided in the Plan, 25 percent of the restricted stock
grant shall become vested on each anniversary of the grant date, with 100
percent of the restricted stock grant becoming vested on the fourth anniversary
of the grant date.

Dividends:
Dividends paid on unvested restricted shares will be accrued and paid out via
E*Trade according to the vesting schedule.

Your equity grant has a total planned economic value of $[ ] which is [ ]% of
your current base salary. The planned value was used to calculate the number of
restricted shares granted, using the closing stock price on the grant date.
To be eligible to receive this grant, you must have entered into a
Confidentiality, Non-Competition and Non-Solicitation Agreement with CME
Group Inc. In addition to the terms stated in this grant letter, your equity
grant shall be subject to the terms and conditions of the Plan. All
documents relating to the Plan, including the cover letter, grant letter, Plan
Document, Prospectus, Frequently Asked Questions, 83b Election
Memo (for U.S. employees only) and Beneficiary Form, are available online by
logging on to your E*TRADE account at www.etrade.com/
stockplans or by calling E*TRADE at 800-838-0908 (+1-650-599-0125 outside the
U.S.). A copy of the current CME Group Form 10-K can be
found at: http://investor.cmegroup.com/investor-relations/financials.cfm. Please
complete your W-9 Form (or W-8BEN Form if outside the U.S.)
during activation of your E*TRADE account and submit your completed Beneficiary
Designation Form to CME Group’s Compensation Department,
20 S. Wacker, 2N, Chicago, IL 60606.
By accepting this equity grant, you hereby agree to the terms and conditions of
the Plan, which are subject to change at any time. In addition, you acknowledge
and agree that you are receiving this grant pursuant to CME Group’s Annual Grant
Program, which is in place at the discretion of CME Group. Accordingly, your
receipt of this grant and your eligibility for any future grants are subject to
the continued existence of the Annual Grant Program.
No Right to Future Grants; No Right of Employment; Extraordinary Item:  In
accepting the grant, you acknowledge that:  (a) the Plan is established
voluntarily by the Company, it is discretionary in nature and it may be
modified, suspended or terminated by the Company at any time, as provided in the
Plan and this Award Agreement; (b) the grant of the Award is voluntary and
occasional and does not create any contractual or other right to receive future
grants of Awards, or benefits in lieu of Awards, even if Awards have been
granted repeatedly in the past; (c) all decisions with respect to future grants,
if any, will be at the sole discretion of the Company; (d) your participation in
the Plan is voluntary; (e) the Awards are an extraordinary item that does not
constitute compensation of any kind for services of any kind rendered to the
Company and which is outside the scope of your employment contract, if any; (f)
the Awards are not part of normal or expected compensation or salary for any
purposes, including, but not limited to, calculating any severance, resignation,
termination, redundancy, end of service payments, bonuses, long-service awards,
pension or retirement benefits or similar payments; (g) in the event that you
are an employee of an affiliate or subsidiary of the Company, the grant will not
be interpreted to form an employment contract or relationship with the Company;
and furthermore, the grant will not be interpreted to form an employment
contract with the affiliate or subsidiary that is your employer; (h) the future
value of the underlying Shares is unknown and cannot be predicted with
certainty; (i) no claim or entitlement to compensation or damages arises from
forfeiture or termination of the Awards or diminution in value of the Awards or
the Shares and you irrevocably release the Company, its affiliates and/or its
subsidiaries from any such claim that may arise; and (j) notwithstanding any
terms or conditions of the Plan to the contrary, in the event of involuntary
termination of your employment, your right to receive Awards and vest in the
Awards under the Plan, if any, will terminate effective as of the date that you
are no longer actively employed and will not be extended by any notice period
mandated under local law; furthermore, in the event of involuntary termination
of employment, your right to vest in the Awards after termination of employment,
if any, will be measured by the date of termination of your active employment
and will not be extended by any notice period mandated under local law.


